Citation Nr: 1726979	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-04 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating for service-connected posttraumatic stress disorder (PTSD), in excess of 30 percent prior to September 20, 2013, in excess of 50 percent prior to April 10, 2017, and in excess of 70 percent thereafter.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from April 1971 to April 1973, including service in the Republic of Vietnam.  He was awarded the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent rating.  The appellant filed a timely Notice of Disagreement (NOD), received in September 2010.  A Statement of the Case (SOC) was issued in January 2012.  

A timely VA Form 9 was received in February 2012, on which the appellant requested a travel Board hearing.  The appellant's request for a hearing with a Decision Review Officer (DRO) was also received in February 2012.  The Board notes that the appellant's DRO hearing was held in September 2013.  A report is of record.  The Board also notes that the appellant's withdrawal of his request for a Board hearing was received in July 2015.

Evaluation of the appellant's PTSD was increased from 30 percent to 50 percent disabling, effective September 20, 2013, in an April 2015 rating decision.  A Supplemental Statement of the Case (SSOC) was issued in April 2015.  A May 2017 rating decision is of record.  Evaluation of the appellant's service-connected PTSD was increased to 70 percent, effective April 10, 2017.  Thus, a staged rating was created, as indicated on the title page.  The issue of entitlement to individual unemployability was deferred as the AOJ was not in receipt of a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This duty includes making as many requests as necessary to obtain relevant records in the custody of a Federal department or agency such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).

In this case, the record shows that the RO notified the appellant in May 2017 that it had requested the appellant's records from SSA.  It does not appear that these records have been received, or that SSA has indicated that the records do not exist or that further efforts to obtain them would be futile.  Thus, a remand is warranted to enable the RO to continue its efforts to obtain these potentially relevant records.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

Although the only issue certified to the Board is entitlement to an initial increased rating for PTSD, the Board notes that a claim for TDIU is part and parcel of a claim for increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To that effect, the Board notes that a May 2017 rating decision deferred the issue of entitlement to TDIU as a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, was not of record.  

The AOJ's May 2017 letter contained requests for the appellant to: (1) complete, sign, and return an enclosed VA Form 21-8940, if he thought he qualified; and (2) request that his previous employer complete an enclosed VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  It appears that the Form 21-4192 was sent by the AOJ in an effort to glean information about the appellant's decision to retire in 2009 and his level of occupational and social impairment.  This May 2017 letter was returned as "Not Deliverable as Addressed, Unable to Forward."  The Board notes that VA sent the appellant a copy of the letter, and its enclosures, to the most recent address VA had on file, in June 2017.  This mailing was also returned in June 2017 as "Not Deliverable as Addressed and Unable to Forward."  To date, nothing has been received from the appellant.  

The Board notes that a claimant has the duty to keep VA apprised of his whereabouts.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Board also notes that it is the appellant's responsibility to submit evidence in support of his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(c).  Although VA has a duty to assist him in the development of his claim, that duty is not "a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Rather, the appellant also has an obligation to assist in the adjudication of his claim.  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood, 1 Vet. App. at 195.  For these reasons, the appellant is advised that he must keep VA updated with respect to his mailing address and that he must submit copies of any and all evidence in his possession to the RO for use in the adjudication of his claim.

The Board further notes that the appellant appointed Disabled American Veterans (DAV) as his representative in April 2013; however, the VA Form 21-22 was not signed by a DAV representative.  The record reflects that the appellant was accompanied by a DAV representative during his DRO hearing in September 2013.  The Board also notes that a Statement of Accredited Representative in Appealed Case was received in July 2015 from a DAV representative.  It is not clear from the record whether the AOJ has informed the appellant of the deficiency in his VA Form 21-22 and how to remedy it, should he still desire representation.  However, without a valid Form 21-22 or other appropriate designation, the Board cannot recognize any representation at this time.  See 38 C.F.R. §§ 20.602 - 20.605.  While the case is in remand status, the appellant should be asked to clarify whether he desires representation. 

Accordingly, the case is REMANDED for the following action:

1.  Continue the efforts to obtain copies of SSA records pertaining to the appellant's award of disability benefits, to include copies of any decisions rendered and the records upon which such decisions were based.

2.  Request clarification from the appellant as to whether he desires representation.  Provide the appellant with a VA Form 21-22.  The AOJ should request that, should the appellant desire to be represented, a completed and signed VA Form 21-22 be submitted.

3.  If the appellant updates his address with VA, the AOJ should send the previously undeliverable correspondence to his newly provided address.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought is not granted, furnish the appellant a Supplemental Statement of the Case and the opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeal


